Citation Nr: 0728796	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1966.  He died in October 2004.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In May 2007, the appellant and her son 
testified before the undersigned at a Travel Board hearing 
held at the Providence RO.  The hearing transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The veteran died in October 2004 due to multiple myeloma.  In 
pertinent part, he served as a Radio Repairman with the 
Electronic Maintenance Company, Headquarters and Maintenance 
Battalion, 3rd Forces Service Regiment, 3rd Marine Division, 
FMF Pacific (3rd FSR).  He was stationed in Okinawa, Japan, 
from April to September 1966.  During his lifetime, he 
alleged exposure to herbicides while handling and repairing 
contaminated field communication equipment arriving in 
Okinawa from the Republic of Vietnam.  His superiors informed 
him that the equipment had been contaminated with herbicides.  
Medical opinions have been submitted indicating a possible 
association between the alleged herbicide exposure 
(containing dioxin) and the development of multiple myeloma, 
thus, potentially substantiating the claim if exposure to 
herbicides is established.  38 C.F.R. § 3.309(e) (2007).  See 
also McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); 
Combee v. Principi, 34 F.3d 1039, 1043 (1994).

The RO attempted to verify the allegation that the veteran 
may have been exposed to herbicides as alleged.  The Director 
of the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly known as U.S. Armed Services Center for 
Research of Unit Records (CURR)) indicated that there were no 
official records that show Agent Orange was disbursed or used 
in Okinawa.  This research, however, is not responsive to the 
allegation that herbicide exposure occurred from handling 
field equipment arriving from the Republic of Vietnam.  A 
Veterans Liaison Officer (VLO) was able to verify that, for a 
different time period in November 1965, the 3rd FSR handled 
repairs on 2,228 items evacuated from the Republic of Vietnam 
since March 1965.

The evidence in this case includes anecdotal evidence that 
the veteran was exposed to herbicides by handling and 
repairing contaminated field equipment arriving from the 
Republic of Vietnam.  There is some documentary evidence 
confirming that the 3rd FSR repaired equipment arriving from 
the Republic of Vietnam one year previous to the veteran's 
assignment.  The Board is of the opinion that VA has a 
further duty to assist the appellant in determining whether 
the 3rd FSR handled and repaired items arriving from the 
Republic of Vietnam from April to September 1966 and, if so, 
whether there is any documentary evidence that such equipment 
may have been contaminated with herbicides.  

On remand, the RO should provide the appellant notice of (1) 
the conditions for which the veteran was service connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a Dependency and 
Indemnity (DIC) claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
No 03-1668 (U.S. Vet. App. July 18, 2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice of (1) 
the conditions for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected, consistent with the 
holding in Hupp v. Nicholson, No 03-1668 
(U.S. Vet. App. July 18, 2007).

2.  Attempt to verify with JSSRC or any 
other appropriate agency whether the 
Electronic Maintenance Company, 
Headquarters and Maintenance Battalion, 
3rd Forces Service Regiment, 3rd Marine 
Division, FMF Pacific stationed in 
Okinawa, Japan, from April to September 
1966, handled and repaired items arriving 
from the Republic of Vietnam and, if so, 
whether there is any documentary evidence 
that such equipment may have been 
contaminated with herbicides.  Follow-up 
requests should be made for any custodian 
of records who may have relevant 
information.

3.  Arrange for any further development 
suggested by the results of the 
development sought, then readjudicate the 
claim.  If the claim remains denied, 
furnish the appellant and her 
representative a supplemental statement 
of the case and provide an appropriate 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

